Citation Nr: 0836542	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  02-07 854	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for chondromalacia of the right knee.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for chondromalacia of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the North Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In November 2001, the RO granted service connection for 
bilateral chondromalacia of the knees and assigned an initial 
noncompensable evaluation.  The RO also denied claims for 
service connection for a heart condition and hypertension.  

In March 2004, the Board rephrased the issues to reflect that 
the veteran's right and left knee disabilities should be 
evaluated separately, and that the evaluations assigned are 
the initial ratings.  In April 2005, the agency of original 
jurisdiction (AOJ) granted 10 percent ratings for each knee, 
effective April 22, 2004, the date of a VA examination.  

In March 2006, the Board granted a 10 percent rating for 
chondromalacia of the right knee for the entire appeal period 
and a 10 percent rating for chondromalacia of the left knee 
for the entire appeal period.  The Board denied knee ratings 
in excess of 10 percent.  The heart and hypertension claims 
were remanded for VA clinical records, medical examination 
and an opinion.  

The veteran appealed the denial of a rating in excess of 10 
percent for each knee to the United States Court of Appeals 
for Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand, the Court vacated that part of the March 2006 Board 
decision that denied a rating in excess of 10 percent for 
each knee and remanded the matter to the Board for action in 
compliance with the joint motion.  

The requested development of the heart condition and 
hypertension claims was accomplished and the Board reviewed 
those appeals and denied the claims in April 2008.  Also, in 
April 2008, the Board remanded the knee ratings for 
examination of the veteran and other development.  The file 
has been returned to the Board without the requested 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2008, the Board remanded the knee issues for 
examination of the veteran.  This was in compliance with the 
Order of the Court and a Joint Motion for Remand to the 
effect that the April 2004 examination was not adequate.  The 
Court Order of May 2007, incorporated a Joint Motion for 
Remand, dated earlier that month.  In that motion, the 
parties agreed that the examination of April 2004 did not 
adequately address the veteran's right and left knee 
symptomatology as requested in the Board's March 2004 remand.  
Specifically, it was asserted that the examiner failed to 
assess the extent of any pain, incoordination, weakness, pain 
on flare-ups, and fatigability with use.  Also, the 
examination did not provide information regarding functional 
loss as required by 38 C.F.R. § 4.40, and, specifically, the 
extent to which the service-connected disabilities prevented 
the appellant from performing the normal working movements of 
the body with normal excursion, strength, speed, 
coordination, and endurance.  

There is no evidence that the AMC scheduled the veteran for 
the requested examination.  There is no record in the claims 
file of an examination being attempted.  The June 2008 
supplemental statement of the case acknowledges that the case 
was remanded for development, but does not allege any attempt 
to examine the veteran.  The veteran and his representative 
report that he was not examined and request that he be given 
a VA examination in accordance with the Board's April 2008 
remand.  

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders and that VA has a duty to 
ensure compliance with the terms of the remand.   Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Thus, the case must be 
returned for compliance with the Board's previous remand.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an examination of his knees.  The 
claims folder should be made available 
to the examiner in conjunction with the 
examination.  Any test or studies 
required to respond to the following 
questions should be done.  The examiner 
should respond to the following with a 
complete explanation:  

a.  Describe the type and extent of any 
instability of either the left or right 
knee.  If there is no instability, the 
examiner should so state.  

b.  Measure the range of motion of each 
knee.  

c.  Make an assessment of the extent of 
any pain, incoordination, weakness, 
pain on flare-ups, and fatigability 
with use.  If there is none, so state.  

d.  Describe the extent of the 
functional loss; that is, the extent to 
which the service-connected 
disabilities prevented the appellant 
from performing the normal working 
movements of the body with normal 
excursion, strength, speed, 
coordination, and endurance.  

e.  The examiner should estimate the 
functional impact of pain, 
incoordination, weakness, pain on 
flare-ups, and fatigability on the 
body's ability to perform the normal 
working movements of the body with 
normal excursion, strength, speed, 
coordination, and endurance in terms of 
additional degrees of motion lost.  If 
the examiner cannot express the 
functional impairment in terms of 
additional motion lost, he should 
explain why not.  

f.  The examiner should express an 
opinion as to the impact of the 
service-connected knee disorders on the 
veteran's ability to work.  

2.  The RO should make a decision as to 
whether the veteran's claim should be 
referred for extraschedular evaluation, 
with a complete explanation.  

3.  Thereafter, the RO should 
readjudicate the evaluations for each 
knee in light of any evidence added to 
the record.  If the highest rating is 
not awarded, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




